*429No. 8235,
Court of Appeal for the Parish of Orleans.



PURITAN CO., LTD. vs. MARGARET AEDILL et-al.
On Application for Rehearing.
Charles F. Claiborne, Judge.
Neither Auditor's deeds locates the "lots” sold to Martinez or to the Aztec Land Co. But the deed to Martinez oonVeyed the lots assessed to "Emus, Sanchez", while the deed to the Aztec Land Co, transferred the lots assessed to "John Jackson".
Jackson acquired from.Dimitry in 1830 two lots, the first fronting the comer of Franpais (Frenchmen) and Virtue Street, hawing 60 feet front on the former Btieet, by 120 feet deep on the latter; the second measuring 60 feet front on Francais Street by 120 feet deep, between Force and Virtue .
This description clearly locates the lots purchased by the plaintiff on the comer of Frenchmen and Virtue. Although the Auditor's deed to the plaintiff's author did not locate the property at any definite or particular part of the square, the correct location may be established with certainty by testimony or by deeds. In Re Martinez, 117 La., 719; Weber's Heirs vs. Martinez, 125 La., 663; 131 La., 681; 11 Ct. App., 80; 21 A., 578; 35 A., 453; 37 A., 304.
Nothing in defendant's* title, or that of her authors, locates her lots at the comer of Frenchnen and Virtue or elsewhere than on Frenchmen Street.
Neither the application of Martinez to the Auditor to purchase the Sanchez lots, nor the certificate of the tas collector as to the payment of tases on same can add to defendant's title, or locate the lots actually purchased. The former cannot make evidence for himself, nor can the latter certify to anything escept as to liiat is upon his books. It is true that the assessment rolls of 1882 locate the Emna Sanchez lots at the comer of Frenchmen and Virtue, *430and John Jackson somewhere on Frenchmen Street. Bat it was not in h~ A the power of the Assessor to confer or destroy titles by the order in which he chose to assess owners of property. By buying the property assessed to "John Jackson" the State acquired the lots which Jackson owned, and not those which Emma Sanchez claimed.
August 15th., 1922,
It is true that the Notary who prepared plaintiff's title locates the lots at the corner of Frenchmen and Elysian Fields Streets; but this is only a gross patent olerical mistake, as the two streets are parallel and can never meet to form a comer.
Although the Auditor's deed to defendant was mislaid a copy of its registration in the Conveyance Office, or other records, might have been produced. But the defendant did not buy on the assessment roll of 1882 but upon that of 1883, which, perhaps, were different.
Defendant's able and exhaustive brief has not convinced us that the judgment of the lower court and our own were erroneous.
Rehearing refused,